ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-154, concluding that ILLENE G. GREEN-BERG of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1986, and who has been ineligible to practice law since September 20, 1999, for failure to pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(l)(knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5)(failing to disclose to a tribunal a material fact with knowledge that the tribunal may tend to be misled by such failure), RPC 5.5(a)(unauthorized practice of law), RPC 8.1(b)(failing to cooperate with disciplinary authorities) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics;
*104And good cause appearing;
It is ORDERED that XLLENE G. GREENBERG is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide proof of her fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.